              Case 2:15-cr-00191-JCM-GWF Document 56
                                                  57 Filed 08/05/20
                                                           08/07/20 Page 1 of 3



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar Number 13644
     JIM W. FANG
3    Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
4    Las Vegas, Nevada 89101
     Tel: 702.388.6317 / Fax: 702.388.6418
5    jim.fang@usdoj.gov
     Attorneys for the United States
6
                                UNITED STATES DISTRICT COURT
7                                    DISTRICT OF NEVADA

8    UNITED STATES OF AMERICA,
9                                Plaintiff,            CASE NO: 2:15-cr-00191-JCM-GWF

10      vs.
                                                       STIPULATION TO CONTINUE
11   WILLIAM REPASS,                                   REVOCATION OF SUPERVISED
                                                       RELEASE HEARING
                              Defendant.
12

13            It is hereby stipulated and agreed, by and between Nicholas A. Trutanich, United

14   States Attorney, through Jim W. Fang, Assistant United States Attorney, and Damian R.

15   Sheets, Esq., counsel for Defendant William Repass, that the hearing for supervised release

16   revocation in the above-captioned matter, previously scheduled for August 12, 2020, at

17   10:00 a.m., be vacated and continued until a time convenient to the Court, but no earlier

18   than October 15, 2020.

19            One of the violations that gave rise to this revocation proceeding is Defendant’s

20   arrest and charge, on February 2, 2020, for Driving under the Influence of Alcohol and/or

21   Controlled or Prohibited Substance, in violation of NSR 484C.110/484C.400.1a. The state

22   charges have been scheduled for trial on September 30, 2020 at 8 a.m. before the Honorable

23   Suzan Baucum in the Las Vegas Justice Court. The government, Defendant, and the

24   Probation Officer have all agreed that, in the interest of justice and the efficient use of
           Case 2:15-cr-00191-JCM-GWF Document 56
                                               57 Filed 08/05/20
                                                        08/07/20 Page 2 of 3



1    government and court resources, the disposition of the revocation proceeding should be

2    stayed until the state charges have been resolved. Accordingly, the parties jointly and

3    respectfully ask the Court to vacate and continue the revocation hearing until a time

4    convenient to the Court, but no sooner than October 15, 2020.

5

6    Dated this 5th day of August, 2020.

7    NICHOLAS A. TRUTANICH
     United States Attorney
8

9    By: s/ Jim W. Fang                                By: s/ Damian R. Sheets
        JIM W. FANG                                       DAMIAN R. SHEETS, ESQ.
10      Assistant United States Attorney                  Counsel for Defendant Repass

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                               2
              Case 2:15-cr-00191-JCM-GWF Document 56
                                                  57 Filed 08/05/20
                                                           08/07/20 Page 3 of 3



1
                            UNITED STATES DISTRICT COURT
2
                                 DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,
4
                                Plaintiff,
                                                          CASE NO: 2:15-cr-00191-JCM-GWF
5       vs.
6    WILLIAM REPASS,                                              FINDINGS OF FACT

7                            Defendant.

8
              Based on the pending Stipulation of counsel, and good cause appearing therefore, the
9
     Court finds that in the interest of justice, the disposition of the pending revocation
10
     proceeding in this matter should be stayed until the state charges that gave rise to the
11
     revocation proceeding have been resolved.
12
                                                  ORDER
13
              IT IS ORDERED that the revocation of supervised release hearing in United States v.
14
     William Repass, 2:15-cr-00191-JCM-GWF, set for August 12, 2020, at 10 a.m., is hereby
15
                             October 28
     VACATED, and RESET for ______________________,           10:00 AM
                                                    2020, at __________.
16              DATED August 7, 2020.
17
                                                  By: _________________________________
18                                                   JUDGE JAMES C. MAHAN
                                             UNITED STATES DISTRICT COURT JUDGE
19

20

21

22

23

24

                                                  3
